Citation Nr: 0727433	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-40 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for residuals of a head 
injury with post-traumatic headaches.  

2.  Entitlement to service connection for a seizure disorder 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and R.E.



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The issue of service connection for a seizure disorder 
secondary to a head injury will be addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  An unappealed December 1988 rating decision denied 
service connection for residuals of a head injury.

2.  The evidence received since the December 1988 rating 
decision relate to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed December 1988 rating decision that denied 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence presented since the December 1988 rating 
decision is new and material, and the claim of entitlement to 
service connection for residuals of a head injury with post-
traumatic headaches is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of a head 
injury with post-traumatic headaches on the basis of a 
claimed head injury incurred during active service.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since an 
unappealed rating decision dated in December 1988.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  For the 
reasons set forth below, the Board finds that the evidence 
submitted is sufficient to reopen the claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the RO initially denied service connection for 
residuals of a head injury in a December 1988 rating 
decision.  The only medical evidence at that time was a VA 
medical examination in May 1988, which included an x-ray of 
his spine.  The RO requested the veteran's service medical 
records in April 1988 and the service department replied in 
May 1988 that the records are missing and presumed destroyed 
in the fire at the National Records Center in 1973.  

In light of these findings, the RO concluded in a December 
1988 rating decision that there was no evidence of a head 
injury in service.  The VA notified the veteran of its 
decision and his appellate rights in a letter dated in 
January 1989.  Although the veteran filed a timely Notice of 
Disagreement as to the December 1988 rating decision and a 
Statement of the Case was issued in April 1989, the veteran 
did not file a Substantive Appeal.  Therefore; the 1988 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.  

In July 2004, the veteran attempted to reopen his claim for 
service connection for residuals of a head injury with 
headaches on the basis of new and material evidence.  Under 
VA law and regulations, if the veteran presents or secures 
new and material evidence, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When reopening an appellant's claim, the Board 
performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The regulations require VA to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id at 284.  

In addition, in cases involving missing service medical 
records, the VA has a heightened obligation to assist the 
claimant in the development of the case.  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) (holding that, where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation for VA to assist 
the veteran in the development of his case and to provide 
reasons or bases for any adverse decision rendered without 
these records); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  As a 
result, VA requested morning and sick reports from the 
service department and VA received four reports in March 
2005.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
December 1988 rating decision.  Since that decision, the 
evidence associated with the claims file includes two buddy 
statements in support of his claim, VA outpatient treatment 
records from November 2003 to January 2005, four morning 
reports and sick reports from the service department, and 
testimony from a video conference hearing in July 2006.  

The Board finds that these records are "new" in that they 
were not of record at the time of the December 1988 rating 
decision.  These records also are material as they provide 
evidence that the veteran went to sick bay twice in June 1954 
at the Army Hospital in Fort Sill, Oklahoma and two buddy 
statements confirm that a head injury occurred in service.  
Also, since this evidence includes relevant service 
department records, which are defined as new and material 
evidence, 38 C.F.R. § 3.156 (c), the Board concludes that new 
and material evidence has been submitted. 

Accordingly, since the evidence submitted relates to an 
unestablished fact necessary to substantiate the claim and 
which raises a reasonable possibility of substantiating the 
claim; the veteran's previously denied claim for service 
connection for head injury residuals with post-traumatic 
headaches is reopened, and to this extent only, the appeal is 
granted.  38 C.F.R. § 3.156(a).  However, the Board also 
finds that the medical evidence of record is not sufficient 
to decide the veteran's claim and that a VA examination is 
necessary, as will be explained below.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
head injury with post-traumatic headaches has been reopened 
and, to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for residuals of a head injury, the Board is of the opinion 
that a VA examination is necessary.  The evidence associated 
with the claims file since the December 1988 rating decision 
now tends to support the veteran's contention that he 
sustained a head injury during service.  However, whether the 
veteran has any residuals of that injury is a medical 
question that the veteran, the RO and the Board are not 
competent to answer.  Thus the need for a VA examination is 
demonstrated.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination to ascertain whether he has 
any residuals of the head injury he 
sustained during service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the May 1988 VA examination 
report and subsequently dated medical 
records, and following this review and 
the examination offer comments and an 
opinion as to whether the veteran has 
residuals of the head injury he describes 
as having occurred during service, 
including post traumatic headaches and a 
seizure disorder.  For purposes of this 
opinion, the examiner should assume that 
the veteran did sustain a head injury as 
he described at the time of the May 1988 
examination.  The examiner should 
specifically indicate whether any 
headache and seizure disorder that may be 
present are causally or etiologically 
related to the service head injury, and 
the examiner should also comment on the 
presence or absence of the "old scar 
tissue from the head injury" reported at 
the time of the May 1988 VA examination.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


